                      Case 5:19-cv-05540-EJD Document 6 Filed 09/03/19 Page 1 of 3


                1   SCHILLING LAW GROUP, PC
                      Charity M. Gilbreth (Bar No. 223504)
                2     charity.gilbreth@schillinglawgroup.com
                      Matthew G. Ardoin (Bar No. 293350)
                3     matt.ardoin@schillinglawgroup.com
                      Tyler H. Hunt (Bar No. 313326)
                4     tyler.hunt@schillinglawgroup.com
                    1100 Newport Center Drive, Suite 250
                5   Newport Beach, California 92660
                    Telephone: (949) 760-6120
                6   Facsimile: (949) 760-6129

                7   Attorneys for Defendant BLIZZARD
                    ENTERTAINMENT, INC., erroneously sued as
                8   ACTIVISION BLIZZARD, INC
                9
                                                  UNITED STATES DISTRICT COURT
           10
                                           NORTHERN DISTRICT OF CALIFORNIA
           11
                                                        SAN JOSE DIVISION
           12

           13       ERIK ESTAVILLO,                               CASE NO.

           14                        Plaintiff,
                                                                  NOTICE OF APPEARANCE
           15             v.

           16       BLIZZARD ENTERTAINMENT, INC.,                 Complaint Filed:   August 2, 2019
                    erroneously sued as ACTIVISION BLIZZARD,
           17       INC.,

           18                        Defendant.

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

SCHILLING LAW
                                                                                       NOTICE OF APPEARANCE
  GROUP , PC
                       Case 5:19-cv-05540-EJD Document 6 Filed 09/03/19 Page 2 of 3


                1   TO THE COURT, ALL PARTIES, THEIR ATTORNEYS OF RECORD, AND THE

                2   CLERK OF THE ABOVE-ENTITLED COURT:

                3          PLEASE TAKE NOTICE of the appearance of Tyler H. Hunt, as counsel of record for

                4   and on behalf of Defendant Blizzard Entertainment, Inc., erroneously sued as Activision

                5   Blizzard, Inc. (“Blizzard” or “Defendant”), in the above-referenced action. Copies of all

                6   pleadings and notices pertaining to the above-entitled matter should be forwarded to counsel at

                7   the following address:

                8                  Charity M. Gilbreth
                                   Matthew G. Ardoin
                9
                                   Tyler H. Hunt
           10                      Schilling Law Group, PC
                                   1100 Newport Center Drive, Suite 250
           11                      Newport Beach, CA 92660
           12              Tyler H. Hunt is licensed to practice law in the State of California, is a member in good

           13       standing of the California State Bar and is admitted to practice before the United States District

           14       Court of the Northern District of California.

           15

           16       Dated: September 3, 2019                        SCHILLING LAW GROUP, PC

           17                                                             Charity M. Gilbreth
           18                                                             Matthew G. Ardoin
                                                                          Tyler H. Hunt
           19

           20
                                                                      By: /s/ Tyler H. Hunt
           21                                                            Tyler H. Hunt
           22                                                            Attorneys for Defendant
                                                                          BLIZZARD ENTERTAINMENT, INC.,
           23                                                             erroneously sued as ACTIVISION
                                                                          BLIZZARD, INC.
           24

           25

           26

           27

           28

SCHILLING LAW
                                                                                                NOTICE OF APPEARANCE
  GROUP , PC
                                                                      1
                      Case 5:19-cv-05540-EJD Document 6 Filed 09/03/19 Page 3 of 3




                1                                     CERTIFICATE OF SERVICE

                2
                           I am employed in the County of Orange, State of California. I am over the age of
                3
                    18 years and not a party to this action. My business address is SCHILLING LAW GROUP, PC
                4   1100 Newport Center Drive, Suite 250, Newport Beach, CA 92660. My email address is
                    shamika.polin@schillinglawgroup.com.
                5
                             On September 3, 2019, I served the following document(s) described as:
                6
                                                      NOTICE OF APPEARANCE
                7

                8   by serving a true copy of the above-described document in the following manner:

                9                                             BYU.S.MAIL
            10              I am familiar with the office practice of Schilling Law Group, PC for collecting and
                    processing documents for mailing with the United States Postal Service. Under that practice,
            11      such documents that are placed for collection and mailing, are deposited with the United States
                    Postal Service on that same day in the ordinary course of business, with postage thereon fully
            12      prepaid. I placed the document(s) listed above in a sealed envelope or package containing the
                    above-described document(s) and addressed as set forth below in accordance with the practice of
            13
                    Schilling Law Group, PC for collecting and processing documents for mailing with the United
            14      States Postal Service.

            15      Erik Estavillo
                    3284 Cortese Circle
            16      San Jose, CA 95127
                    Tel: (408) 593-1226
           17

           18

           19

           20
                    foregoing is true and correct.
                    Dated: September 3, 2019
                                                                              ~
                                                                              ~
                                                                                        -

                                                                                  Shamika . olin
                                                                                                 .   '=°
                             I declare under penalty of perjury under the laws of the United States of America that the
                                                                                                            ~
                                                                                                     --j£zJJ_K~
           21

           22

           23

           24

           25

           26
                    4851-2695-7731 v. 1
           27

           28


SCHILLING LAW
                                                                                                NOTICE OF APPEARANCE
  GROUP,PC
